UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- Exact name of registrant as specified in charter: Putnam Ohio Tax Exempt Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, 2008 Date of reporting period: August 31, 2007 Item 1. Schedule of Investments: Putnam Ohio Tax Exempt Income Fund The fund's portfolio 8/31/07 (Unaudited) Key to abbreviations AMBAC AMBAC Indemnity Corporation COP Certificate of Participation FGIC Financial Guaranty Insurance Company FHA Insd. Federal Housing Administration Insured FHLMC Coll. Federal Home Loan Mortgage Corporation Collateralized FNMA Coll. Federal National Mortgage Association Collateralized FSA Financial Security Assurance GNMA Coll. Government National Mortgage Association Collateralized G.O. Bonds General Obligation Bonds MBIA MBIA Insurance Company VRDN Variable Rate Demand Notes XLCA XL Capital Assurance MUNICIPAL BONDS AND NOTES (99.1%)(a) Principal Rating(RAT) amount Value Ohio (94.2%) Akron, Wtr. Wks. Rev. Bonds, MBIA 6s, 12/1/12 Aaa $875,000 $944,186 5 1/4s, 12/1/17 Aaa 1,285,000 1,362,036 Anthony Wayne Local School Dist. G.O. Bonds (School Fac. Construction & Impt.), FSA, 5 1/2s, 12/1/19 Aaa 1,565,000 1,658,102 Butler Cnty., G.O. Bonds, MBIA, 5 1/4s, 12/1/20 (Prerefunded) Aaa 1,000,000 1,080,960 Butler Cnty., Trans. Impt. Dist. Rev. Bonds (Hwy.), XLCA, 4 3/4s, 12/1/25 Aaa 1,000,000 999,930 Canal Winchester, Local School Dist. G.O. Bonds, MBIA, zero %, 12/1/33 Aaa 1,180,000 318,010 Cleveland, G.O. Bonds, Ser. A, FGIC, 4 3/4s, 11/15/26 Aaa 1,790,000 1,799,559 Cleveland, Muni. School Dist. G.O. Bonds, FSA, 5s, 12/1/27 Aaa 1,375,000 1,409,664 Cleveland, Parking Fac. Rev. Bonds, FSA, 5 1/4s, 9/15/22 Aaa 2,400,000 2,611,488 Cleveland, State U. Rev. Bonds, FGIC, 5s, 6/1/29 (SEG) Aaa 3,000,000 3,054,720 Cleveland, Urban Renewal Increment Rev. Bonds (Rock & Roll Hall of Fame), 6 3/4s, 3/15/18 BBB-/P 1,150,000 1,158,418 Cuyahoga Cnty., G.O. Bonds, 5s, 12/1/18 (Prerefunded) Aa1 1,500,000 1,558,455 Cuyahoga Cnty., Rev. Bonds, Ser. A, 6s, 1/1/32 Aa3 1,500,000 1,587,255 Cuyahoga Cnty., Hosp. VRDN (U. Hosp.), 3.9s, 1/1/16 VMIG1 1,900,000 1,900,000 Cuyahoga Falls, G.O. Bonds, MBIA, 5s, 12/1/24 Aaa 1,645,000 1,686,470 Delaware Cnty., Cap. Fac. G.O. Bonds, 6 1/4s, 12/1/16 (Prerefunded) Aa1 1,000,000 1,087,250 Dublin, G.O. Bonds, Ser. B, 6.4s, 12/1/14 Aaa 1,300,000 1,445,678 Elyria, OH City School Dist. G.O. Bonds (Classroom Fac. & School Impt.), XLCA, 5s, 12/1/35 Aaa 1,000,000 1,014,560 Erie Cnty., OH Hosp. Fac. Rev. Bonds (Firelands Regl. Med. Ctr.), 5 5/8s, 8/15/32 A 1,000,000 1,023,000 Field, Local School Dist. G.O. Bonds (School Fac. Construction & Impt.), AMBAC, 5s, 12/1/22 Aaa 1,170,000 1,210,108 Franklin Cnty., G.O. Bonds, 5 3/8s, 12/1/20 Aaa 2,170,000 2,249,574 Franklin Cnty., Rev. Bonds (OCLC Online Computer Library Ctr.), 5s, 4/15/13 A 2,610,000 2,710,668 Franklin Cnty., Dev. Rev. Bonds (American Chemical Society), 5.8s, 10/1/14 A 2,000,000 2,084,800 Franklin Cnty., Econ. Dev. Rev. Bonds (Capitol South Cmnty. Urban), 5 3/4s, 6/1/11 BBB-/P 1,000,000 1,016,680 Franklin Cnty., Hlth. Care Fac. Rev. Bonds (OH Presbyterian Svcs.), 7 1/8s, 7/1/29 (Prerefunded) BBB 2,000,000 2,253,960 Greater Cleveland Regl. Trans. Auth. G.O. Bonds (Cap. Impt.), MBIA, 5s, 12/1/24 Aaa 1,350,000 1,390,379 Greene Cnty., Swr. Syst. Rev. Bonds (Governmental Enterprise), AMBAC, 5 5/8s, 12/1/13 (Prerefunded) Aaa 1,380,000 1,474,295 Hamilton Cnty., Econ. Dev. Rev. Bonds (King Highland Cmnty. Urban), Ser. A, MBIA, 5s, 6/1/22 Aaa 1,745,000 1,808,623 Hamilton Cnty., Swr. Syst. Rev. Rev. Bonds (Metro. Swr. Dist.), Ser. A, MBIA, 5s, 12/1/26 Aaa 1,255,000 1,295,210 Hamilton, City School Dist. G.O. Bonds, Ser. A, 5 1/2s, 12/1/24 (Prerefunded) AA 2,000,000 2,097,620 Hillard, School Dist. G.O. Bonds (School Impts.), FGIC, 5 3/4s, 12/1/24 (Prerefunded) Aaa 3,000,000 3,216,360 Huran Cnty., Human Svcs. Rev. Bonds, MBIA, 6.55s, 12/1/20 Aaa 1,800,000 2,132,334 Kings, Local School Dist. G.O. Bonds (School Impt.), MBIA, 5s, 12/1/27 AAA 750,000 771,743 Lake Ohio, School Dist. G.O. Bonds, FGIC, 5 3/4s, 12/1/21 (Prerefunded) Aaa 1,000,000 1,063,230 Lakewood, City School Dist. G.O. Bonds FGIC, zero %, 12/1/17 Aaa 1,190,000 765,158 FSA, zero %, 12/1/16 Aaa 1,250,000 846,025 Lakota, School Dist. Rev. Bonds, AMBAC, 7s, 12/1/10 Aaa 1,000,000 1,098,180 Lorain Cnty., Elderly Hsg. Corp. Multi-Fam. Rev. Bonds (Harr Plaza & Intl.), Ser. A, 6 3/8s, 7/15/19 BBB 1,235,000 1,245,559 Lorain Cnty., Hosp. Rev. Bonds (Catholic Hlth. Care Refurbish & Impt.), Ser. A, 5 1/4s, 10/1/33 Aa3 750,000 756,953 Madeira, City School Dist. G.O. Bonds (School Impt.), MBIA, 5s, 12/1/26 (Prerefunded) Aaa 1,620,000 1,738,746 Miami Cnty., Hosp. Fac. Rev. Bonds (Upper Valley Med. Ctr.), 5 1/4s, 5/15/17 A- 1,250,000 1,288,613 Midview, School Dist. COP (School Bldg. Fac.), 5 1/4s, 11/1/17 A 2,535,000 2,655,920 Montgomery Cnty., Rev. Bonds (Catholic Hlth. Initiatives), Ser. A, 5s, 5/1/32 Aa2 1,000,000 1,001,060 Montgomery Cnty., Hosp. Rev. Bonds (Kettering Med. Ctr.), 6 3/4s, 4/1/22 (Prerefunded) A2 1,500,000 1,624,485 (Grandview Hosp. & Med Ctr.), 5.6s, 12/1/11 (Prerefunded) A 580,000 603,560 North East Regl. Swr. Dist. Waste Wtr. Rev. Bonds, MBIA, 4 3/4s, 11/15/25 Aaa 1,340,000 1,355,490 Northwestern, School Dist. Rev. Bonds (Wayne & Ashland Cntys. School Impt.), FGIC, 7.2s, 12/1/10 Aaa 835,000 883,772 OH Hsg. Fin. Agcy. Rev. Bonds Ser. B, GNMA Coll., 5s, 3/1/34 Aaa 1,210,000 1,223,516 (Res. Dev.), Ser. A, GNMA Coll., 4.6s, 9/1/28 Aaa 285,000 283,410 (Res. Mtge.), Ser. E, GNMA Coll., FNMA Coll., FHLMC Coll., 4 1/4s, 3/1/15 Aaa 480,000 473,640 (Res. Mtge.), Ser. C, GNMA Coll., FNMA Coll., 4.1s, 3/1/15 Aaa 450,000 444,290 OH Hsg. Fin. Agcy. Single Fam. Mtge. Rev. Bonds Ser. G, GNMA Coll., 7.14s, 3/2/23 Aaa 100,000 99,906 Ser. 85-A, FGIC, FHA Insd., zero %, 1/15/15 Aaa 15,000 7,309 OH State G.O. Bonds (Higher Ed.), Ser. A, 5s, 2/1/23 Aa1 2,000,000 2,067,400 OH State Rev. Bonds (Revitalization), Ser. A, AMBAC, 5s, 4/1/19 Aaa 1,750,000 1,842,138 OH State Env. Impt. Rev. Bonds (USX Corp.), 5 5/8s, 5/1/29 Baa1 750,000 774,525 OH State Higher Edl. Fac. Mandatory Put Bonds (Kenyon College), 5.05s, 7/1/16 A+ 2,000,000 2,097,060 OH State Higher Edl. Fac. Rev. Bonds (Case Western Reserve U.), 6 1/4s, 10/1/18 AA- 2,000,000 2,342,560 (Case Western Reserve U.), 6s, 10/1/14 AA- 1,000,000 1,119,490 (Oberlin College), 5 1/8s, 10/1/24 Aa2 1,500,000 1,555,725 OH State Higher Edl. Fac. Commn. Rev. Bonds (John Carroll U.), 5 1/2s, 11/15/18 A2 335,000 356,822 (John Carroll U.), 5 1/2s, 11/15/17 A2 420,000 449,719 (Denison U.), 5 1/8s, 11/1/21 (Prerefunded) AA 2,270,000 2,411,126 (Oberlin College), 5s, 10/1/33 Aa2 1,000,000 1,014,070 (Northern U.), 4 3/4s, 5/1/19 A2 2,500,000 2,511,600 (John Carroll U.), 3s, 11/15/07 A2 500,000 498,620 OH State Poll. Control Rev. Bonds (Standard Oil Co.), 6 3/4s, 12/1/15 Aa1 3,350,000 3,916,586 OH State Solid Waste Mandatory Put Bonds, 4.85s, 11/1/07 BBB 1,500,000 1,501,065 OH State U. Rev. Bonds Ser. B, 5 1/4s, 6/1/17 Aa2 2,470,000 2,628,080 Ser. A, 5 1/8s, 12/1/31 Aa2 1,000,000 1,026,000 OH State Wtr. Dev. Auth. Poll. Control Rev. Bonds (Wtr. Quality), Ser. B, zero %, 12/1/14 Aaa 3,500,000 2,601,620 OH State Wtr. Dev. Auth. Solid Waste Disp. Rev. Bonds (Bay Shore Power Co.), Ser. A, 5 7/8s, 9/1/20 BB+/P 1,000,000 1,005,280 OH U. Gen. Recipients Athens Rev. Bonds, MBIA, 5s, 12/1/25 Aaa 2,265,000 2,326,064 Olentangy, Local School Dist. G.O. Bonds, FSA, 5s, 12/1/19 Aaa 1,750,000 1,843,555 Powell, G.O. Bonds, FGIC, 5 1/2s, 12/1/25 Aaa 1,500,000 1,595,100 Rickenbacker, Port Auth. Rev. Bonds (OASBO Expanded Asset Pooled), Ser. A, 5 3/8s, 1/1/32 A2 2,165,000 2,244,196 River Valley, Local School Dist. G.O. Bonds (School Fac. Construction & Impt.), FSA, 5 1/4s, 11/1/23 Aaa 300,000 325,977 Sandusky Cnty., Hosp. Fac. Rev. Bonds (Memorial Hosp.) 5.15s, 1/1/10 BBB- 830,000 828,182 5.15s, 1/1/08 BBB- 500,000 500,245 South Western City, School Dist. G.O. Bonds (Franklin & Pickway Cnty.), FSA, 4 3/4s, 12/1/23 Aaa 2,000,000 2,016,240 Summit Cnty., G.O. Bonds, Ser. R, FGIC, 5 1/2s, 12/1/18 Aaa 500,000 558,200 Tallmadge, City School Dist. G.O. Bonds (School Fac.), FSA, 5s, 12/1/26 AAA 1,410,000 1,449,974 Toledo, G.O. Bonds (Macys), Ser. A, MBIA, 6.35s, 12/1/25 Aaa 1,500,000 1,538,115 Toledo, Swr. Syst. Mtge. Rev. Bonds, AMBAC, 6.2s, 11/15/12 Aaa 2,925,000 3,255,818 Toledo, Wtr. Wks. Mtge. Rev. Bonds, AMBAC, 6.2s, 11/15/12 Aaa 1,175,000 1,307,893 Toledo-Lucas Cnty., Port Auth. Rev. Bonds (CSX Transn, Inc.), 6.45s, 12/15/21 Baa3 1,900,000 2,092,603 Twin Valley, Cmnty. Local School Dist. Rev. Bonds, FGIC, 7.05s, 12/1/11 Aaa 1,000,000 1,080,270 U. of Cincinnati COP (Jefferson Ave. Residence Hall), MBIA, 5 1/8s, 6/1/28 Aaa 1,000,000 1,015,860 U. of Cincinnati Rev. Bonds, Ser. D, AMBAC 5s, 6/1/24 Aaa 2,000,000 2,056,260 5s, 6/1/23 Aaa 1,275,000 1,311,618 Westerville, City School Dist. Rev. Bonds (School Impt.) 6 1/4s, 12/1/09 Aa3 1,610,000 1,694,139 6 1/4s, 12/1/08 Aa3 1,590,000 1,638,940 Woodridge, School Dist. Rev. Bonds, AMBAC, 6.8s, 12/1/14 Aaa 3,000,000 3,329,370 Zanesville, Hsg. Dev. Corp. Mtge. Rev. Bonds, FHA Insd. 7 3/8s, 10/1/21 (Prerefunded) AAA/P 220,000 273,607 7 3/8s, 10/1/20 (Prerefunded) AAA/P 205,000 254,952 7 3/8s, 10/1/19 (Prerefunded) AAA/P 185,000 230,079 7 3/8s, 10/1/18 (Prerefunded) AAA/P 180,000 223,861 7 3/8s, 10/1/17 (Prerefunded) AAA/P 160,000 198,987 7 3/8s, 10/1/16 (Prerefunded) AAA/P 155,000 192,769 Puerto Rico (4.3%) Children's Trust Fund Tobacco Settlement Rev. Bonds, 5 3/8s, 5/15/33 BBB 585,000 565,584 Cmnwlth. of PR, Hwy. & Trans. Auth. Rev. Bonds Ser. G, 5s, 7/1/33 BBB+ 100,000 99,993 Ser. G, 5s, 7/1/33 (Prerefunded) Aaa 195,000 207,843 Ser. K, 5s, 7/1/13 BBB+ 500,000 523,335 Cmnwlth. of PR, Muni. Fin. Agcy. G.O. Bonds, Ser. A, FSA, 5 7/8s, 8/1/14 (Prerefunded) Aaa 2,000,000 2,102,820 PR Hsg. Fin. Corp. Rev. Bonds, Ser. B, GNMA Coll, FNMA Coll, FHLMC Coll., 4.45s, 6/1/27 Aaa 815,000 814,984 PR Indl. Tourist Edl. Med. & Env. Control Fac. Rev. Bonds (Cogen. Fac.-AES), 6 5/8s, 6/1/26 Baa3 1,000,000 1,060,820 PR Muni. Fin. Agcy. G.O. Bonds, Ser. C, 5s, 8/1/10 Baa3 560,000 575,350 PR Sales Tax Fin. Corp. Rev. Bonds, Ser. A, FGIC, zero %, 8/1/41 Aaa 3,000,000 529,770 Virgin Islands (0.6%) Tobacco Settlement Fin. Corp. Rev. Bonds, 5s, 5/15/21 (Virgin Islands) Baa3 865,000 TOTAL INVESTMENTS Total investments (cost $142,138,649) (b) FUTURES CONTRACTS OUTSTANDING at 8/31/07 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation U.S. Treasury Note 10 yr (Long) 13 $1,417,609 Dec-07 $7,718 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 8/31/07 (Unaudited) Payments Payments Swap counterparty / Termination made by received by Unrealized Notional amount date fund per annum fund per annum depreciation Goldman Sachs International $1,600,000 (E) 2/28/18 3.846% USD-SIFMA Municipal Swap Index $(5,698) (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 8/31/07 (Unaudited) Fixed payments Total return Swap counterparty / Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund appreciation Goldman Sachs International $900,000 (F) 2/28/08 - Municipal Market $169 Data AAA municipal 10 Year rate Lehman Brothers Special Financing, Inc. 900,000 2/29/08 - 4.27% minus 104 Lehman Brothers Municipal Swap Index Total (F) Security is valued at fair value following procedures approved by the Trustees. NOTES (a) Percentages indicated are based on net assets of $148,652,504 . (RAT) The Moody's or Standard & Poor's ratings indicated are believed to be the most recent ratings available at August 31, 2007 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at August 31, 2007. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $142,138,649, resulting in gross unrealized appreciation and depreciation of $5,792,444 and $620,829, respectively, or net unrealized appreciation of $5,171,615. (SEG) A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at August 31, 2007. At August 31, 2007, liquid assets totaling $2,189,543 have been designated as collateral for open swap contracts and futures contracts. The rates shown on VRDN and Mandatory Put Bonds are the current interest rates at August 31, 2007. The dates shown on Mandatory Put Bonds are the next mandatory put dates. The dates shown on debt obligations other than Mandatory Put Bonds are the original maturity dates. The fund had the following sector concentrations greater than 10% at August 31, 2007 (as a percentage of net assets): Local government 36.9% Education 20.5 The fund had the following insurance concentrations greater than 10% at August 31, 2007 (as a percentage of net assets): MBIA 14.0% AMBAC 11.4 Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Certain investments are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security or index underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked-to-market daily based upon quotations from market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain total return swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain interest rate swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting:
